Citation Nr: 0508792	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-32 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for a cardiac disability as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from October 1966 to 
January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the RO, which denied 
the veteran's claim.


REMAND

The veteran asserts that he has a cardiac disorder that is 
etiologically related to his service-connected PTSD.  In a 
March 2002 statement, a VA psychiatrist opined that the 
veteran's chest pain was cardiac related and related to PTSD.  
The psychiatrist, however, suggested that a cardiologist 
would be better able to assess the situation.  Thereafter, 
the RO inappropriately rejected the opinion of the VA 
psychiatrist, finding that the evidence did not demonstrate 
the presence of an organic heart disorder, without affording 
the veteran an examination by a cardiologist to determine if 
the veteran has an organic cardiac disorder and if so the 
etiology thereof.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of cardiac disability since 
his discharge from service or to provide 
the identifying information and any 
authorization necessary to enable the RO 
to obtain such evidence on his behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  In any event, the RO should obtain a 
copy of any pertinent records from the 
Syracuse VA Medical Center for the period 
since August 2003.

4.  Then, the RO should arrange for the 
veteran to be afforded an examination by 
a cardiologist.  Any indicated studies 
should be performed, and the claims 
folder must be made available to and 
reviewed by the examiner.  The presence 
of organic heart disease should be 
confirmed or ruled out.  

With respect to each organic cardiac 
disorder found to be present, the 
examiner should provide an opinion, based 
upon the examination results, the claims 
folder review, and sound medical 
principles, as to whether it is at least 
as likely as not (50 percent or better 
probability) that the disorder was caused 
or worsened by the veteran's service-
connected PTSD with panic attacks.  The 
rationale for each opinion expressed must 
also be provided and should reflect 
consideration of the opinion offered by 
the veteran's VA psychiatrist in March 
2002.

5.  The RO should also undertake any 
other development it determines to be 
warranted.  Then, it should readjudicate 
the veteran's claim based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




